DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ple (FR 2159775) in view of Patent (GB 746955A).
Regarding claim 1, Ple discloses a detachable fastening system for two intersecting formwork beams, said beams forming between them a non-zero angle, and said system comprising: 
- an upper beam (A) of the beams for supporting formwork panels, 
- a lower beam (B) of the beams on which the upper beam (A) rests and which forms a non-zero angle with the upper beam (Fig 4) and
- a device 1 for connecting the upper beam to the lower beam, (Fig 4)
wherein:
said device 1 comprises a resilient one-piece structure having two curved arms 8 which connect zones 2 intended to press on one of said beams in support zones and zones 6 intended to be fastened to the other beam of said beams (Fig 1-4),
the device 1 is configured to fasten the beams A, B, so as to allow said beams and the device 1 to be handled together like a single part, (Fig 4). Examiner wants to note that connecting the device to the beams in the manner described by Ple would provide a secure connection that would keep the device and the beams together.
Ple further discloses the device 1 having the ability to slide relative to the beam to which it is fastened (Fig 4).
Ple does not specifically discloses the system having means for increasing the friction between the lower beam and the upper beam. However, the ‘955 Patent discloses that it is known to have a girder having overlapping sections with grooves or serrations as means for increasing the friction between the overlapping sections (Fig 1-5). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the beams to include means for increasing friction as taught by the ‘955 Patent, in order to provide a stronger connection between the beams and to prevent displacement between the beams.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claims 2-4, the ‘955 Patent further discloses said means for increasing the friction comprise a protuberance (grooves or serrations, (Fig 5). Ple modified by the ‘955 Patent does not specifically discloses the protuberance are on a contact face between said upper beam and said lower beam; wherein said protuberance is located on an upper surface of the lower beam or on a lower surface of the upper beam; wherein said protuberance is located on said upper surface of the lower beam. However, it would have been an obvious engineering design to have the protuberance as claimed in order to strengthen the connection and to prevent displacement between the beams.
As modified, the contact faces of the upper and lower beams would have the protuberances.
Regarding claim 5, as modified, said means for increasing the friction cause elastic deformation of the device clamping or gripping both of the beams and pressing them together.
Regarding claim 6, ‘955 Patent discloses the device is made of steel, but does not disclose the device is pre-stressed. However, it would have been obvious to one having ordinary skill in the art at the time of invention to have the device pre-stressed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required structural characteristics of the device. 
Regarding claims 7 and 8, Ple modified by the ‘955 Patent discloses as discussed in claim 2, the ‘955 Patent further discloses the means for increasing the friction is a protuberance (Fig 5), but does not disclose the protuberance of the upper surface of the lower beam comprises two parallel, toothed lines arranged longitudinally; wherein the protuberance of the upper surface of the lower beam projects from the upper surface of said lower beam. However, it would have been an obvious engineering design to have the protuberance on the upper surface of the lower beam in two parallel, toothed lines arranged longitudinally in order to increase the friction between the beams.
As modified, the contact faces of the upper and lower beams would have the protuberances in two parallel, toothed lines arranged longitudinally.
Regarding claim 9, Ple discloses wherein the contact surfaces between the upper and lower beams and between the beams and the beams and the device are all metal.
Regarding claim 11, Ple discloses the material of the one-piece structure of the device 1 is a resilient rod.
Regarding claim 16, Ple discloses the support zones of the beams to be connected comprise flanges of the one beam (A) of the beams (Fig 4).
Regarding claim 17, Ple discloses the upper beam (A) is an I-beam and the lower beam (B) is a box beam, (Fig 4), but does not disclose the lower beam being a beam with flanges such that the flanges of the one beam of the beams are upper flanges of the lower beam. However, it would have been an obvious matter of design choice to modify the lower beam to have the shape of an I-beam since such a modification would have involved a mere duplication of parts and it would provide a beam with a high tensile strength.
As modified, the formwork beams would be formed by two I-beams and the lower beam would have flanges such that the flanges of the one beam of the beams are upper flanges of the lower beam.
Regarding claim 18, Ple discloses the material of the structure of the device 1 is steel.
Regarding claim 19, Ple discloses the device is made of steel, but does not disclose the material of the structure of the device is a synthetic material, a plastics material or a composite material. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a synthetic material, a plastics material or a composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required structural characteristics of the device. 

5.	Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ple (FR 2159775) in view of Patent (GB 746955A) and further in view of Gardner (US 5,577,699).
Regarding claim 10, Ple discloses bent zones 11 of the device, the upper beam (A) including lateral grooves (between the web and the flange), but does not disclose the bent zones slide along lateral grooves of the upper beam of the intersecting beams. However, Gardner discloses a device 14 secured to a support member 11, the device having bent zones 26, 28 including ends 30 and 32 secured against the support member 11 (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bent zones of Ple to have the ends secured against the upper beam as taught by the Gardner, in order to provide a stronger connection between the beams and to prevent movement of the device.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the bent zones would slide along the lateral grooves of the upper beam.
Regarding claim 12, Ple discloses the rod made of a resilient material (steel) has the two curved arms 8 which terminate at the upper ends thereof in bent zones 11, whilst at the other end said two curved arms 8 extend as a cross member 2 for pressing on support zones of the lower beam to be fastened (Fig 4), but does not disclose the bent zones being inserted in grooves arranged on the upper beam. However, Gardner discloses a device 14 secured to a support member 11, the device having bent zones 26, 28 including ends 30 and 32 secured against the support member 11 (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bent zones of Ple to have the ends secured against the upper beam as taught by the Gardner, in order to provide a stronger connection between the beams and to prevent movement of the device.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
As modified, the bent zones would be inserted in grooves arranged on the upper beam. Examiner notes that the upper beam (A) include lateral grooves (between the web and the flange).
Regarding claim 13, Ple discloses wherein the curved arms 8 together with the cross member 2 form a U-shaped bridge (Fig 3, 4).
Regarding claim 14, Ple discloses the two curved arms 8 form between them a slight angular divergence, opening upwards (Fig 1, 2).
Regarding claim 15, Ple discloses the U-shaped bridge is planar (Fig 2).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
09/29/2022